In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Queens County, dated March 20, 1973, which granted defendant’s motion for pretrial examination of plaintiff Helen Forman. Order reversed, with $20 costs and disbursements, and motion denied. Defendant’s motion was not made within the time prescribed by rule 675.9 of the rules of this court (22 NYCRR 675.9) and there were no extenuating circumstances. Gulotta, P. J., Hopkins, Shapiro, Cohalan and Munder, JJ., concur.